           Case 1:16-cv-11379-IT Document 52 Filed 12/17/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES OF AMERICA, et al.,         )
ex rel. SMSF, LLC,                        )
                                          )
              Plaintiff,                  )
                                          )                   No. 1:16-cv-11379-IT
        v.                                )
                                          )
BIOGEN, INC., INVENTIV HEALTH, INC.,      )
and ASHFIELD HEALTHCARE, LLC,             )
                                          )
              Defendants.                 )
__________________________________________)


                          UNITED STATES’ MOTION TO DISMISS

       Pursuant to 31 U.S.C. § 3730(c)(2)(A), the United States hereby moves to dismiss all

claims brought on behalf of the United States by SMSF, LLC under the False Claims Act, 31

U.S.C. § 3729, et seq. (“FCA”).1 As discussed in the accompanying Memorandum of Law in

Support of the United States’ Motion to Dismiss Relator’s First Amended Complaint, the FCA

permits the United States to dismiss a qui tam action where, as here, further litigation by a relator

would result in imposing significant costs and burdens on the government and waste precious

judicial and governmental resources. Accordingly, the United States requests that all FCA

claims be dismissed with prejudice as to SMSF, LLC, and without prejudice to the United States.



1
   Relators have brought claims on behalf of certain Medicaid-participating states under their
respective state false claim statutes. Undersigned counsel does not represent the named state
plaintiffs; however, Kerry Muldowney Ascher, counsel for the state of Texas and representative
of the National Association of Medicaid Fraud Control Units, has represented to the United
States that all named state plaintiffs consent to the United States’ motion to dismiss so long as it
is without prejudice to the states, with the exception of New Jersey, which takes no position on
the motion.



                                                  1
           Case 1:16-cv-11379-IT Document 52 Filed 12/17/18 Page 2 of 3




                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ANDREW E. LELLING
                                              United States Attorney


Dated: December 17, 2018                By: /s/ Steven Sharobem
                                            STEVEN SHAROBEM (BBO #664583)
                                            Assistant United States Attorney
                                            John Joseph Moakley Courthouse
                                            One Courthouse Way, Suite 9200
                                            Boston, Massachusetts 02210
                                            Tel: (617) 748-3355
                                            steven.sharobem@usdoj.gov

                                              MICHAEL D. GRANSTON
                                              COLIN M. HUNTLEY
                                              MATTHEW R. FEARNSIDE
                                              Attorneys, Civil Division
                                              United States Department of Justice
                                              P.O. Box 261, Ben Franklin Station
                                              Washington, D.C. 20044
                                              202-305-3941
                                              202-307-3852 (fax)
                                              Matthew.R.Fearnside@usdoj.gov




                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       I hereby certify that the parties have previously conferred with respect to the relief
requested in this motion and have attempted in good faith to resolve or narrow the issue, but
were unable to do so.



Dated: December 17, 2018                By:    /s/ Steven Sharobem
                                               Steven Sharobem
                                               Assistant United States Attorney




                                                 2
           Case 1:16-cv-11379-IT Document 52 Filed 12/17/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that I caused this document filed through the ECF system to be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and paper copies will be sent to those indicated as non-registered participants.



Dated: December 17, 2018                 By:   /s/ Steven Sharobem
                                               Steven Sharobem
                                               Assistant United States Attorney




                                                 3
